Case 1:20-cv-24380-PCH Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 20-cv-24380

 RAMSET DOMINGUEZ,

         Plaintiff,

 v.

 CASCADE CAPITAL, LLC,

       Defendant.
 _________________________________________/

                                          COMPLAINT
                                         JURY DEMAND

         1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”).

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, and 15 U.S.C. §1692k.

 Venue in this District is proper because Plaintiff resides here and Defendant sent letters into this

 District and sued in this District.

                                             PARTIES

         3.      Plaintiff, RAMSET DOMINGUEZ (“DOMINGUEZ”), is a natural person, and

 citizen of the State of Florida, residing in Miami-Dade County, Florida.

         4.      Defendant, CASCADE CAPITAL, LLC (“CASCADE”), is a corporation

 organized under the laws of the State of Delaware. It is a citizen of the State of California with

 its principal place of business at 1670 Corporate Cir., Suite 202, Petaluma, CA 94954.
Case 1:20-cv-24380-PCH Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 5




           5.    Defendant is registered with the Florida Department of State, Division of

 Corporations as a limited liability company. Its registered agent for service of process is

 Corporation Service Co., 1201 Hays St., Tallahassee, FL 32301.

           6.    Defendant is registered with the Florida Office of Financial Regulation as a

 consumer collection agency.

           7.    Defendant regularly uses the mail and telephone in a business the principal

 purpose of which is the collection of debts.

           8.    Defendant is a “debt collector” as defined in the FDCPA.

                                   FACTUAL ALLEGATIONS

           9.    Defendant sought to collect from Plaintiff an alleged deficiency balance on a car

 note .

           10.   On or about March 26, 2020, Cascade filed a state court action for breach of

 contract for an alleged auto deficiency.

           11.   Dominguez was and continues to be represented by counsel in the state court

 action.

           12.   On July 31, 2020, Dominguez filed a Motion to Dismiss Cascade’s state court

 complaint. A copy of the motion is attached as Exhibit “A.”

           13.   The state court, on September 2, 2020, set the Motion to Dismiss for hearing on

 October 8, 2020. A copy of the Notice of Hearing is attached as Exhibit “B.”

           14.   Dominguez’s Motion to Dismiss was granted without prejudice and gave Cascade

 thirty (30) days to amend its Complaint. A copy of the order is attached as Exhibit “C.”

           15.   Notwithstanding that a response to the state court case was filed and set for

 hearing and the state court granted the Motion to Dismiss, Cascade filed a Motion for Clerk’s




                                                 2
Case 1:20-cv-24380-PCH Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 5




 Default. A copy of the Motion for Clerk’s Default and proposed default is attached as Exhibit

 “D.”

         16.     The Motion for Clerk’s Default falsely stated that Dominguez had failed to file or

 serve any paper as required by law. See Exhibit “D.”

         17.     Cascade did not serve the Motion for Clerk’s Default on Dominguez or his state

 court counsel. In order for Cascade to avoid serving Dominguez’s state court counsel, Cascade

 would have had to specifically and intentionally deselect the attorney from the service list.

         18.     The Motion for Clerk’s Default was filed twelve (12) days after the state court

 dismissed Cascade’s Complaint. See Exhibits “C” and “D.”

         19.     The current procedural posture of the state court action is dismissal.

         20.     Dominguez was distressed and suffered mental anguish and pain and suffering at

 learning that a Motion for Clerk’s Default which stated that he had not filed or served any papers

 in the state court action.

         21.     Cascade’s actions caused Dominguez to believe that his state court legal counsel,

 whom he had paid to represent him, was derelict in his duties.

         22.     Cascade also submitted a proposed default which falsely stated that Dominguez

 had failed to file or serve any paper as required by law. See Exhibit “D.”

         23.     Plaintiff believes that Defendant filed the Motion for Clerk’s Default as a ploy to

 cause Plaintiff undue stress and thereby coerce Plaintiff into satisfying a disputed debt.

                      COUNT I – FALSE STATEMENT TO A TRIBUNAL

         24.     Plaintiff incorporates Paragraphs 1 through 23.

         25.     Defendant falsely stated that Dominguez failed to file or serve any paper as

 required by law when he had clearly done so months before.




                                                   3
Case 1:20-cv-24380-PCH Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 5




        26.    Defendant made the representation in violation of 15 U.S.C. §1692e and did so

 knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

        a.     Statutory and actual damages;

        b.     Attorney’s fees, litigation expenses and costs of suit; and

        c.     Such other or further relief as the Court deems proper.

               COUNT III – ATTEMPTING TO COLLECT AN IMPROPER
                   DEBT IN VIOLATION OF 15 U.S.C §1692e(2)(a)

        27.    Plaintiff incorporates Paragraphs 1 through 23.

        28.    Defendant alleged that Dominguez owed a debt that, at the time of the filing of

 the Motion for Clerk’s Default, that was not owed in violation of 15 U.S.C. §1692e(2)(a).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendants for:

        a.     Statutory and actual damages;

        b.     Attorney’s fees, litigation expenses and costs of suit; and

        c.     Such other or further relief as the Court deems proper.




                                                 4
Case 1:20-cv-24380-PCH Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 5




                                           JURY DEMAND

        Plaintiff demands trial by jury.

                                                    Debt Shield Law
                                                    Attorney for Plaintiff
                                                    3440 Hollywood Blvd., Suite 415
                                                    Hollywood, FL 33021
                                                    Tel: 305-776-1805
                                                    service@debtshieldlaw.com
                                                    joel@debtshieldlaw.com


                                                      /s/ Joel D. Lucoff
                                                    Joel D. Lucoff
                                                    Fla. Bar No. 192163




                                             5
